       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 1 of 12




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONETTE FRY,                        :      CIVIL NO.: 1:19-CV-01115
                                      :
            Plaintiff,                :      (Magistrate Judge Schwab)
                                      :
      v.                              :
                                      :
SWEET HOME HEALTHCARE,                :
LLC, et al.,                          :
                                      :
            Defendants.               :

                          MEMORANDUM OPINION


I. Introduction.
      This case arises out of Antonette Fry’s allegations regarding workplace

discrimination. Presently before the court is the motion for default judgment

against the defendants by the plaintiff, Antonette Fry. Based on the following

analysis, we will enter default judgment against the defendants.


II. Background and Procedural History.

      The plaintiff, Antonette Fry (“Fry”) proceeds on a second amended

complaint, filed on January 6, 2020, raising two counts under the Pregnancy

Discrimination Act amendment to Title VII and Section 1981. Doc. 19; see also 42

U.S.C. §§ 2000e-2(a), 2000e(k), 1981. The second amended complaint names two

defendants: Sweet Home Healthcare, LLC, and Sweet Home Primary Care of

Harrisburg, LLC (together “Sweet Home”). Doc. 19.
       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 2 of 12




      The defendants filed an answer to the second amended complaint on January

16, 2020. Doc. 20. Thereafter, counsel for Sweet Home was unable to contact his

client. Doc. 22. On June 24, 2020, counsel for Sweet Home filed a motion to

withdraw as counsel based upon an inability to contact his clients as well as

nonpayment. Doc. 25. We granted counsel’s motion on June 25, 2020, and we

further ordered Sweet Home to retain new counsel as artificial entities cannot

proceed pro se in federal court. Doc. 27. Counsel served our order on Sweet

Home, but we received no response from Sweet Home, and no counsel entered an

appearance on Sweet Home’s behalf. Doc. 28. On August 6, 2020, Fry requested

and received a Clerk’s entry of default against Sweet Home. Docs. 29, 30. Fry

filed the instant motion for default judgment, along with a brief in support, on

August 31, 2020.1 Docs. 31, 32. Finally, we scheduled and held an evidentiary

hearing during which we heard Fry’s testimony regarding damages. Docs. 33, 34.


III. Discussion.

      A. Default judgment against Sweet Home is appropriate.

      “Upon the entry of default, Defendant concedes the well-pleaded facts in

Plaintiff’s complaint.” United States v. Sourbeer, No. 1:16-CV-1161, 2016 WL

5373641, at *1 (M.D. Pa. Sept. 26, 2016) (citing Comdyne I, Inc. v. Corbin, 908

1
  Fry provided Sweet Home with the requisite notice of her application for default
judgment by sending via certified mail her motion for default judgment on the
same date. Doc. 31 at 6; see also Fed. R. Civ. P. 55(b)(2).
                                          2
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 3 of 12




F.3d 1142, 1149 (3d Cir. 1990)). We will therefore “accept all factual allegations

in the complaint as true, except those relating to the amount of damages.” Id.

Following the entry of default pursuant to Fed. R. Civ. P. 55(a), the court may

enter a default judgment against a party which has failed to plead or otherwise

defend pursuant to Fed. R. Civ. P. 55(b)(2). “When an application is made to the

court under Rule 55(b)(2) for the entry of a judgment by default, the district judge

is required to exercise sound judicial discretion in determining whether the

judgment should be entered.” 10A Charles Alan Wright, et al., Federal Practice

and Procedure § 2685 (4th ed.). “Three factors control whether a default judgment

should be granted: (1) prejudice to the plaintiff if default is denied, (2) whether the

defendant appears to have a litigable defense, and (3) whether defendant’s delay is

due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir.

2000). “Although all well-pleaded facts in the plaintiff’s complaint are accepted as

true after entry of default, the default itself does not establish liability or

conclusions of law.” Doe v. Whitebread, No. CV 3:15-1165, 2017 WL 590272, at

*2 (M.D. Pa. Feb. 14, 2017). “A default also does not establish the amount of

damages that are appropriate.” Id. Rather, “[t]he determination of damages must

be made by the court.” Id. Should the Chamberlain factors weigh in favor of an

entry of default judgment, we also “must consider whether the ‘unchallenged facts

constitute a legitimate cause of action’” before entering default judgment. T.D.

                                             3
       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 4 of 12




Melchiorre, Inc. v. Victory Foodservice Distribs. Corp., No. 3:18-CV-1993, 2021

WL 426493, at *1 (M.D. Pa. Feb. 8, 2021) (quoting Malibu Media, LLC v.

Everson, No. 4:19-CV-01048, 2021 WL 84180, at *2 (M.D. Pa. Jan. 11, 2021)).

      We turn to the Chamberlain factors. The first factor, prejudice to the

plaintiff, weighs in favor of the entry of default judgment here. Fry faces the

prejudice of not being able to proceed with this action if default judgment is denied

because Sweet Home has not further defended this action. Although Sweet Home

appeared in this case during its early stages, Sweet Home has since failed to appear

or answer, even in the face of our order. Indeed, and especially given the amount

of time that has elapsed since Sweet Home filed an answer, prejudice to Fry can

only be avoided by entering default judgment against Sweet Home.

      The second factor, whether Sweet Home has a litigable or meritorious

defense, weighs against the entry default judgment. “The showing of a meritorious

defense is accomplished when allegations of defendant’s answer, if established at

trial, would constitute a complete defense to the action.” United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1984) (internal quotations

and citation omitted). Before Sweet Home’s counsel withdrew, Sweet Home filed

an answer to Fry’s second amended complaint. Doc. 20. Sweet Home’s answer

denies Fry’s allegations, and further responds that Fry “was terminated as a result

of numerous violations of [Sweet Home’s] employee handbook” or “for a valid

                                          4
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 5 of 12




business reason and without discriminatory intent.” Id. at 4. While Sweet Home

does not provide us with the employee handbook, Sweet Home alleges that Fry

“repeatedly declined shifts, called out from scheduled shifts, and failed to regularly

contact her supervisor for new work opportunities” in violation of the employee

handbook. Id. at 2-3. If Sweet Home established at trial that Fry was terminated

for a nondiscriminatory reason, rather than on the basis of her sex or race, then

Fry’s discrimination claims would fail. Thus, the second factor weighs against the

entry of default judgment.

      But the third factor, whether Sweet Home’s delay is due to culpable conduct,

weighs heavily in favor of the entry of default judgment. “In considering a

defendant’s culpability, i.e., whether its conduct was excusable, courts apply the

standard of ‘willfulness’ or ‘bad faith.’” Mrs. Ressler’s Food Prods. v. KZY

Logistics LLC, 675 F. App’x 136, 142 (3d Cir. 2017) (quoting Hritz v. Woma

Corp., 732 F.2d 1178, 1182 (3d Cir. 1984)). “Reckless disregard for repeated

communications from plaintiffs and the court, combined with the failure to

investigate the source of a serious injury, can satisfy the culpable conduct

standard.” Id. (quoting Hritz, 732 F.2d at 1182-83). And a “defendant’s culpable

conduct weighs heavily in the evaluation of whether to grant or set aside a default

judgment.” E. Elec. Corp. of N.J. v. Shoemaker Const. Co., 652 F. Supp. 2d 599,

604-05 (E.D. Pa. 2009) (citing Farnese v. Bagnasco, 687 F.2d 761 (3d Cir. 1982)).

                                          5
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 6 of 12




      Here, Sweet Home’s own counsel attempted to contact Sweet Home

multiple times to no avail. Docs. 23, 28. And our order directing Sweet Home to

obtain the appearance of counsel went unheeded. Doc. 27. Additionally, Fry

sought and received the Clerk’s entry of default in August of 2020, and Sweet

Home made no response—neither did Sweet Home respond to Fry’s motion for

default judgment, which Fry sent via certified mail. Docs. 29-31. Thus, it appears

that Sweet Home has recklessly disregarded communications from Fry, this court,

and its own counsel since as early as May 8, 2020. And it cannot be said that

Sweet Home investigated the source of Fry’s injury as they have failed to defend

themselves in this action since filing an answer on January 16, 2020, and are

entirely derelict in their duty to defend this action. Thus, the third factor weighs

heavily in favor of the entry of default judgment.

      Accordingly, the Chamberlain factors weigh in favor of the entry of default

judgment against Sweet Home. We will therefore turn to next step of our analysis

before we grant Fry’s motion for default judgment—whether the unchallenged

facts in Fry’s second amended complaint constitute a legitimate cause of action

under Title VII and Section 1981.


      B. Fry pleads legitimate claims under Title VII and Section 1981.

      The McDonnell Douglas burden-shifting framework applies to Fry’s claims

since they “are based on circumstantial rather than direct evidence of
                                           6
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 7 of 12




discrimination,” and the first burden falls to the plaintiff to plead a prima facie

case. Anderson v. Boeing Co., 694 F. App’x 84, 86 (3d Cir. 2017) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)); see also George v. Pa.

Turnpike Comm’n, No. 1:18-cv-00766, 2021 WL 1212576, at *3 (M.D. Pa. March

31, 2021) (finding the burden-shifting framework applicable to Section 1981 race

discrimination claims) (citing Vaughan v. Boeing Co., 733 F. App’x 617, 622 (3d

Cir. 2018) (“All claims of race discrimination brought under Title VII, Section

1981, or the PHRA are governed by the familiar burden-shifting framework set

forth in McDonnell Douglas.”)).

      As to Fry’s pregnancy discrimination claim, a prima facie claim of

pregnancy discrimination requires four elements: (1) the plaintiff was pregnant and

the employer knew it; (2) the plaintiff is “qualified for her job;” (3) the plaintiff

“suffered an adverse employment decision;”2 and (4) the plaintiff shows “some

nexus between her pregnancy and the adverse employment action.” Doe v.

C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 365 (3d Cir. 2008) (citing Geraci v.

Moody-Tottrup, Int’l, Inc., 82 F.3d 578, 580 (3d Cir. 1996)).

2
  “Title VII requires a claimant to file a complaint with the EEOC within 300 days
of the alleged unlawful employment practice.” Anderson, 694 F. App’x at 86. Fry
avers that she filed a complaint with the EEOC on January 2, 2019, and received
her right-to-sue letter on June 12, 2019. Doc. 19 at 3. This satisfies her
administrative filing requirements for the purpose of her Title VII claim on this
motion for default judgment. Section 1981 claims, on the other hand, do not
require the exhaustion of administrative remedies. Johnson v. Ry. Exp. Agency,
Inc., 421 U.S. 454, 460 (1975).
                                            7
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 8 of 12




      Here, Fry satisfies the four elements of her prima facie pregnancy

discrimination claim. First, she pleads that she was pregnant and that she “advised

her manager, DeAndre, that she was pregnant.” Doc. 19 at 4. Second, she pleads

that she satisfactorily worked for Sweet Home without any formal discipline for

nearly two years. Id. at 3. Third, she pleads that “she was taken off the schedule

and not given any work assignments.” Id. at 4. Fourth, she pleads that Sweet

Home “effectively terminate[ed] her due to her pregnancy” because she was

marked inactive and “would have to reapply as a potential new hire after her

pregnancy.” Id. at 5. This satisfies us that Fry’s second amended complaint

constitutes a legitimate cause of action under the Pregnancy Discrimination Act of

Title VII for the purposes of her motion for default judgment.

      As to Fry’s Section 1981 claim, to establish a prima facie claim of race

discrimination, she must show that “(1) she is qualified for her position, (2) she

suffered an adverse employment action, and (3) the adverse employment action

gave rise to an inference of unlawful discrimination.” Ellis v. Bank of N.Y. Mellon

Corp., 837 F. App’x 940, 941 (3d Cir. 2021) (citing Jones v. Sch. Dist. of Phila.,

198 F.3d 403, 410-11 (3d Cir. 1999)). Here, for the same reasons we discussed

above, Fry pleads that she is qualified for her position and that she suffered an

adverse employment action. Doc. 19 at 3-4. Fry also pleads that she is African

American, and that she was “removed from a job because” one of Sweet Home’s

                                          8
       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 9 of 12




clients “does not want a black caregiver in her home.” Id. at 2, 4. As above, this

satisfies us that Fry’s second amended complaint constitutes a legitimate cause of

action under Section 1981 for the purposes of her motion for default judgment.

The only remaining consideration is the amount of damages.


      C. Fry established her lost-wage damages, her compensatory damages,
         and her attorney’s fees.

      “In considering the amount of damages or the truth of an averment of

evidence, the Court may make its determination by conducting a hearing or by

receiving detailed affidavits from the claimant.” E. Elec. Corp., 652 F. Supp. 2d at

605 (citing Durant v. Husband, 28 F.3d 12, 15 (3d Cir. 1994) (stating that, if

necessary, the court may hold a hearing to assess damages)); T.D. Melchiorre, Inc.,

2021 WL 426493, at *5 (“[I]f the amount of damages ‘can by computation be

made certain,’ then a hearing is unnecessary.”) (quoting Comdyne I, Inc., 908 F.2d

at 1194).

      Here, Fry provides us with two affidavits to establish her damages—the Fry

affidavit regarding lost-wage damages and compensatory damages and the

Weisberg affidavit regarding attorney’s fees. Docs. 31-1, 31-2. In the Fry

affidavit, Fry avers that she was “an On-Call employee with Sweet Home, and as

such, [she] only worked and was compensated when [she] was providing services

to a consumer of Sweet Home.” Doc. 31-1 at 2. She earned $12.00 per hour and

                                         9
       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 10 of 12




“was available to work at least 40 hours per week, with occasional overtime.” Id. at

4. Fry also avers that she was without work for approximately 58 weeks. Id.

Using these figures as the basis for what she “could have reasonabl[y] earned while

working for Sweet Home,” Fry computes her lost-wage damages as $27,340

(which reflects a deduction of $500 Fry earned at other temporary employment).

Id. Fry also demands unliquidated compensatory damages and mentions that she

“suffered emotional distress . . . significant stress and anxiety because [she] was

unable to find a job and unable to pay [her] bills” and that she was “forced to incur

significant debt,” all of which “caused significant stress and disruption to [her]

life.” Id.

       Fry has further clarified her damages during a June 23, 2021, evidentiary

hearing. Doc. 34. At this hearing, Fry offered testimony which supported her

assertion that 40 hours per week for 58 weeks is a reasonable basis for the

calculation of her lost-wage damages, which considers both overtime and time off

for maternity leave. Fry also offered testimony regarding her compensatory

damages, and she spoke specifically to the difficult experiences she suffered from

the discriminatory treatment itself and from her experiences afterward.

       Based upon the Fry affidavit and Fry’s testimony at the hearing, we find that

$27,340.00 in lost-wage damages is appropriate. Further, we find that an




                                          10
        Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 11 of 12




additional $15,000.00 is an appropriate compensatory damages amount in this

case.

        As to the Weisberg affidavit, Fry’s counsel “believe[s] an hourly rate of

$300.00 is reasonable in this case, as this Court has previously awarded our firm

$300.00 per hour for attorney work in a case involving employment issues.” Doc.

31-2 at 3 (citing Poff v. Prime Care Med., Inc., No. 1:13-CV-03066, 2016 WL

3254108, at *7 (M.D. Pa. June 14, 2016)). “An award of attorneys’ fees for the

prevailing party in a Title VII action is provided by in 42 U.S.C. § 2000e-5(k).”

E.E.O.C. v. Fed. Express Corp., 537 F. Supp. 2d 700, 721 (M.D. Pa. 2005). To

meet the burden of demonstrating that the requested fees are reasonable, Fry “must

submit evidence supporting the hours worked and the rates claimed.” Poff, 2016

WL 3254108, at *3 (citing E.E.O.C., 537 F. Supp. at 721) (internal quotations

omitted). In the Weisberg affidavit, Attorney Weisberg sets his hourly rate at

$300.00. Doc. 31-2 at 3. The Weisberg affidavit also references our decision in

Poff, where we found that Attorney Weisberg was entitled to a reasonable hourly

rate of $300.00. Id. (citing Poff, 2016 WL 3254108, at *7). The Weisberg affidavit

also provides us with information regarding Attorney Weisberg’s education and

experience. See id. Poff, along with the Weisberg affidavit, provide us with

sufficient evidence to establish Attorney Weisberg’s hourly rate of $300.00. The

affidavit further provides us with a detailed explanation of the hours billed and

                                          11
       Case 1:19-cv-01115-SES Document 35 Filed 07/23/21 Page 12 of 12




supporting information for these entries, which establishes that Attorney Weisberg

billed 59.15 hours in this case. Doc. 31-2 at 1-6. Thus, we are satisfied that the

Weisberg affidavit allows us to establish the amount of attorney’s fees in this case

as certain in the amount of $18,210.00.3


IV. Conclusion.

      In accordance with the above, on this 23rd day of July, 2021, we will order

that Fry’s motion for default judgment (doc. 31) be granted, and we will enter

default judgment against Sweet Home. A separate order shall follow.



                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Magistrate Judge




3
  This figure includes the reimbursement of an additional $465.00 related to the
filing fee and service of process in this case. Doc. 31-2 at 6-8.
                                           12
